DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to the independent claims have been fully considered but they are not persuasive.  Applicant’s argue that “the cited references, either in combination or alone, fail to teach or suggest “determining whether to use the negative turning even to suppress activation of the turn signal of the vehicle or to override the suppression based on direction and characteristics of the positive turning event”, that “Seymour merely describe a method of determining when to activate a turn signal by the turn signal control system 12”, and that “Seymour teaches away from overriding the suppression of activation of the turn signal”.  Examiner respectfully disagrees.  Applicants are reminded that claims are interpreted under their broadest reasonable interpretation. Applicant’s instant specification recites that at least one positive turning even corresponds to a possible turning event for which the vehicle will need to use a turn signal and the at least one negative turning event corresponds to a possible turning event for which the vehicle will not need to use a turn signal as the vehicle will not be turning (see at least Applicant’s specification [0004]-[0005], [0021], [0057], [0069]).  Thus, under broadest reasonable interpretation and per Applicant’s specification, Seymour discloses that a turn signal is needed for side road 44 (i.e., right turn direction) and a turn signal is not needed for at least side road 42 (i.e., right turn direction) with the right turn zone, wherein the right turn zone causes the turn signal controller to activate the right turn signal 26 at point E, has a second predetermined distance L2 when the side roads 42, 44 are farther apart than the predetermined threshold distance, and indicates a direction of the side road 44 turn (see at least Seymour [0040]-[0042]).  Seymour discloses that the map data including the positions of the sides roads may be sufficient to determine distances between any side roads that intersect the road on which the vehicle 10 is traveling and discloses that the side roads 42, 44 are farther apart than the predetermined threshold distance in the above example (see at least Seymour [0025], [0040]-[0042]).  Seymour further discloses that the processor 14 is configured to determine the turn zone (e.g., right turn zone) of the vehicle 10 considering a set of criteria including the route data, map data, positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, which, under broadest reasonable interpretation, could be interpreted as characteristics of the positive turning event (see at least Seymour [0045]).  Applicants recite an excerpt from paragraph [0040] of Seymour regarding that such a determination would be confusing to determine that the vehicle is in a right turn zone at point A but this is in light of the vehicle having a merge point C.  Seymour further discloses that the right zone has a first predetermined length L1 when the side roads 42, 44 are closer to each other than a predetermined distance, and that if the side roads 42, 44 are very close together, the processor could be configured to determine that the right turn zone starts at point D (see at least [0041]).  Accordingly, under broadest reasonable interpretation, the prior art rejection is maintained.
Applicants also argue in regards to claim 19 that “Mudalige does not disclose the aforementioned features recited in claim 19”.  Examiner respectfully disagrees.  As similarly recited in the previous office action, Seymour discloses wherein the negative turning event corresponds to a side road which the vehicle will pass when following the trajectory (see at least abstract, [0040]-[0051]), but does not explicitly discloses a driveway.  Mudalige teaches wherein the negative turning event corresponds to a driveway which the vehicle will pass when following the trajectory (see at least abstract, [0072]: In order to reduce or prevent this false negative, the present invention proposes causing the algorithm to obtain the size of the intersection 346, such as the number of lanes in all directions through the intersection 346, from navigation maps, or otherwise, and dynamically adjust the distance parameter D for the particular intersection. Therefore, for smaller intersections, the parameter D can be reduced so that the algorithm does not predict the path of the vehicle 354 as turning left until it is closer to the intersection 346, and as such may be past the driveway 356 when the predicted path feature is initiated. For larger intersections, the parameter D can be maintained or increased to be relatively high because of the distance across the intersection 346 where the vehicle 354 would still likely be past the driveway 356).  Claim 19 merely states that a negative turning event corresponds to a driveway which the vehicle will pass when following a trajectory, and Mudalige teaches the vehicle being past the driveway 356 and that a distance parameter can be reduced so that algorithm does not predict the path of the vehicle as turning left until it is closer to the intersection following the road.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating the teachings of Mudalige in order to reduce the false negative and for the vehicle to be past the driveway and to determine turns with a predetermined level of confidence. Accordingly, the prior art rejection is maintained.
Any remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in any remaining arguments.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-19, 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s specification discusses using the at least one negative turning event to suppress activation of a turn signal of the vehicle and while the vehicle is operating in the autonomous driving mode, using the at least one positive turning event to activate the turn signal of the vehicle (see at least [0004], [0005]) but does not sufficiently describe claim 1 limitation determining whether to use the negative turning event to suppress activation of the turn signal of the vehicle or to override the suppression based on direction and characteristics of the positive turning event.  Further, Applicant’s specification does not sufficiently describe determining whether to use the negative turning event to override the suppression based on direction and characteristics of the positive turning event, and when it is determined to override the suppression, activating, by one or more processors, the turn signal based on the positive turning event.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19, 21-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining whether to use the negative turning event to suppress activation of the turn signal of the vehicle or to override the suppression based on direction and characteristics of the positive turning event; and when it is determined to override the suppression, activating, by one or more processors, the turn signal based on the positive turning event”.  It is unclear to what suppression is being referred in the limitation to override the suppression as a suppression is not previously required in the limitations.  Further, Applicant’s specification recites that at least one positive turning event corresponds to a possible turning event for which the vehicle will need to use a turn signal and the at least one negative turning event corresponds to a possible turning event for which the vehicle will not need to use a turn signal as the vehicle will not be turning and that the negative turning event is used to suppress activation of the turn signal of the vehicle thereby temporarily preventing activation of the turn signal of the vehicle (see at least Applicant’s specification [0004]-[0005], [0021], [0057], [0069]).  Based upon the specification, suppressing activation and overriding the suppression is interpreted, under broadest reasonable interpretation, as determining to not activate or activate.  The metes and bounds required of the limitations are unclear.
Claim 1 recites the limitation "the suppression".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: suppressing activation of the turn signal.  The claims do not appear to include a step of suppressing the activation; therefore, overriding a suppression is unclear when a suppression step is not previously performed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 15-18, 21-22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120271510 (“Seymour”).

As per claim 1, Seymour discloses a method of signaling for turns for a vehicle having an autonomous driving mode, the method comprising: 
receiving, by one or more processors, a trajectory that the vehicle will follow for a period of time into future (see at least abstract, [0006]: route data and map data);
processing, by the one or more processors, at least a portion of the trajectory to identify a positive turning event, the positive turning event corresponding to a location where the vehicle plans to turn and for which the vehicle will need to use a turn signal (see at least [0040]: vehicle 10 needs to turn right onto the third side road shown at reference number 44; the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44; processor 14 will not determine that the vehicle is in a right turn zone at point A in Fig. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn; [0042]: the processor 14 could determine from the map data that the side roads 42, 44 are not very close together, and in such case, the processor 14 could determine that the right turn zone begins at point E. Thus, in this case, the processor 14 would cause the turn signal controller 16 to activate the right turn signal 26 at point E; the right turn zone has a second predetermined length L2 when the side roads 42, 44 are closer to each other than a predetermined threshold distance); 
determining, by the one or more processors, whether the trajectory includes a negative turning event located some threshold distance before the positive turning event (see at least  [0025]: the map data that includes the positions of the side roads may be sufficient to determine distances between any side roads that intersect the road on which the vehicle 10 is traveling, [0042]: the processor 14 could determine from the map data that the side roads 42, 44 are not very close together, and in such case, the processor 14 could determine that the right turn zone begins at point E. Thus, in this case, the processor 14 would cause the turn signal controller 16 to activate the right turn signal 26 at point E; the right turn zone has a second predetermined length L2 when the side roads 42, 44 are closer to each other than a predetermined threshold distance), 
the negative turning even corresponding to a location along the trajectory where the vehicle could make a turn but does not plan to make a turn (see at least abstract, [0040]: vehicle 10 needs to turn right onto the third side road shown at reference number 44; the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44); 
determining whether to use the negative turning event to suppress activation of the turn signal of the vehicle (see at least abstract, [0040]: vehicle 10 needs to turn right onto the third side road shown at reference number 44; the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44; processor 14 will not determine that the vehicle is in a right turn zone at point A in Fig. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn; [0041]: the processor 14 could receive the map data to determine the spacing between the side roads 42, 44…data indicating how close the side roads 42, 44 are to each other, [0042]: the processor 14 could determine from the map data that the side roads 42, 44 are not very close together, and in such case, the processor 14 could determine that the right turn zone begins at point E. Thus, in this case, the processor 14 would cause the turn signal controller 16 to activate the right turn signal 26 at point E; the right turn zone has a second predetermined length L2 when the side roads 42, 44 are closer to each other than a predetermined threshold distance, [0045]: determine the turn zone of the vehicle 10 based on a set of criteria…route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, [0049]-[0050]: activating one of the right and left turn signals 26, 28 when the vehicle 10 is in the determined turn zone, [0052]) 
or to override the suppression based on direction and characteristics of the positive turning event (see at least [0030]: determine that the turn zone starts at an earlier point, or a greater distance ahead of a turn, if there is a great amount of traffic detected, [0031]-[0032]: turn signals could be activated earlier, e.g., at a greater distance from a turn, if visibility conditions are low, [0040]: vehicle 10 needs to turn right onto the third side road shown at reference number 44, [0041]: if the side roads 42, 44 are very close together, the processor could be configured to determine that the right turn zone starts at point D, [0042]: the processor 14 could determine from the map data that the side roads 42, 44 are not very close together, and in such case, the processor 14 could determine that the right turn zone begins at point E);  
when it is determined to override the suppression, activating, by one or more processors, the turn signal based on the positive turning event (see at least [0030]: determine that the turn zone starts at an earlier point, or a greater distance ahead of a turn, if there is a great amount of traffic detected, [0031]-[0032]: turn signals could be activated earlier, e.g., at a greater distance from a turn, if visibility conditions are low, [0040]: vehicle 10 needs to turn right onto the third side road shown at reference number 44). 

As per claim 2, Seymour discloses wherein processing at least the portion of the trajectory includes traversing the trajectory starting from a point along the trajectory and moving towards some point in the future along the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 3, Seymour discloses wherein the determination indicates that the trajectory includes the negative turning event, the method further comprises determining a direction for the negative turning event, and wherein activating the turn signal based on the positive turning event is further based on the direction for the negative turning event (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 4, Seymour discloses wherein the negative turning event is used to suppress activation of the turn signal of the vehicle thereby preventing activation of the turn signal of the vehicle based on the positive turning event (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 5, Seymour discloses wherein activating the turn signal of the vehicle is further based on a chronological order to the positive turning event and the negative turning event with respect to the at least the portion of the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 7, Seymour discloses determining the at least the portion of the trajectory based on a current speed of the vehicle (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 8, Seymour discloses determining the at least the portion of the trajectory based on an amount of time (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 9, Seymour discloses determining the at least the portion of the trajectory based on an amount of distance along the trajectory (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 10, Seymour discloses wherein the positive turning event corresponds to a turn from one road onto another road (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 11, Seymour discloses wherein identifying the positive turning event includes analyzing segments of a roadgraph of map information which the vehicle will traverse when following the trajectory to determine whether the segments meet one or more requirements (see at least abstract, [0028]: processor 14 may be configured to receive speed data from the vehicle speedometer 20 or other instrument in the vehicle 10 that determines the vehicle's speed such as a vehicle speed controller, and the set of criteria for determining the vehicle turn zone may include the speed data, processor 14 may take into consideration the speed at which the vehicle 10 is traveling to determine an appropriate time to cause the turn signal controller 16 to activate one of the turn signals 26, 28, [0040]-[0051]: processor 14 is configured to determine the turn zone of the vehicle 10 based on a set of criteria, and the set of criteria can include any number of types of data. For example, the set of criteria can include the route data and the map data, including the positions of side roads sufficient to determine the distance between side roads, the speed data, the general traffic information, the visible traffic information, and the proximity of the second vehicle to the vehicle, wherein the second vehicle is located behind the vehicle).

As per claim 12, Seymour discloses wherein the positive turning event corresponds to a lane change (see at least abstract, [0004], [0027]-[0028]: the turn zone may also include a position in which the vehicle 10 is approaching a lane change or suggested lane change).

As per claim 15, Seymour discloses wherein the positive turning event corresponds to the vehicle encountering a merge (see at least abstract, [0040]-[0041]: merges into a multi-lane highway 38, the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 16, Seymour discloses wherein the positive turning event corresponds to the vehicle encountering a lane split (see at least abstract, [0040]-[0041]: merges into a multi-lane highway 38, the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044], [0048]-[0051]).

As per claim 17, Seymour discloses wherein the positive turning event corresponds to the vehicle pulling over (see at least abstract, [0046]: both turn signals 26, 28 could be activated simultaneously, or other emergency signals could be activated by the turn signal control system 12 in the event that a driver does not activate hazard warning lights. For example, the processor 14 could determine that the vehicle has stopped on a road or on the side of a road, and the processor 14 could cause the turn signal controller 16 to activate both turn signals 26, 28 or other hazard lights, [0059]-[0063]: processor 14 could be set to determine that the vehicle 10 is in the emergency zone when the vehicle 10 is traveling 1, 5 or 10 miles per hour below the post minimum speed, by way of example).

As per claim 18, Seymour discloses wherein the negative turning event corresponds to a turn onto a road which the vehicle will pass when following the trajectory (see at least abstract, [0040]-[0041]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 21, Seymour discloses wherein the negative turning event comprises at least one of the following along the trajectory of the vehicle: an intersection; a side street; a driveway; or an adjacent lane (see at least [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 22, Seymour discloses wherein the positive turning event is a turn in the direction of the negative turning event used to suppress the activation of the turn signal (see at least [0040]-[0043]: the map data received by the processor may show that there is a first side road 40 and second side road 42 located ahead of the vehicle 10 before the vehicle 10 will reach the third side road 44. Further, the map data may show that a left merge is required at point C before the vehicle 10 will reach the second and third side roads 42, 44. Therefore, even though the vehicle 10 may be located the same distance L as in FIG. 2A from the ultimate right turn, the processor 14 will not determine that the vehicle is in a right turn zone at point A in FIG. 2B because such a determination would be confusing in light of the first and second side roads 40, 42 and the left merge point C that is closer to the vehicle 10 than the third side road 44 upon which the vehicle 10 will ultimately turn, [0044]: FIGS. 2A and 2B illustrate that the processor 14 uses route and map data, including positions of side roads 40, 42, 44 and the intermediate left side merge at point C, to determine whether the vehicle 10 is in a right or left turn zone, [0048]-[0051]: determining a turn zone based on a set of criteria that includes the route data and the map data, including the positions of the side roads and/or the distance between the side roads).

As per claim 25, Seymour discloses wherein the characteristics include whether a turn corresponding to the positive turning event is less than a distance from a turn corresponding to the negative turning event (see at least [0041]: if the side roads 42, 44 are very close together, the processor could be configured to determine that the right turn zone starts at point D).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of US 20190084474 (“Ogihara”).

 As per claim 13, Seymour does not explicitly disclose wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane.
However, Ogihara teaches wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane (see at least abstract, [0090]-[0094]: detour course data DS is set so as to branch to the right from a course point PIa of the course data CS, and then, set so as to join the course data CS at a course point PIb of the course data CS; detour course has a first range AR1 in which the dump truck 2 is caused to travel so as to move away from the reference course defined by the embankment to the right, and a second range AR2 in which the dump truck 2 is caused to travel such that the dump truck 2 approaches the reference course after passing the obstacle; turn signal data setting unit 123 sets the turn signal data based on a deviation amount D between the reference course and the detour course, Fig. 11: a view for describing the traveling control and the direction indicator control for the dump truck, Fig. 12: a view for describing the traveling control and the direction indicator control for the dump truck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating wherein identifying the positive turning event includes comparing the trajectory to a roadgraph of map information and identifying a deviation from a lane as taught by Ogihara in order to avoid obstacles and to improve safety in a mine. 

As per claim 14, Seymour does not explicitly disclose wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane.
However, Ogihara teaches wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane (see at least abstract, [0090]-[0094]: detour course data DS is set so as to branch to the right from a course point PIa of the course data CS, and then, set so as to join the course data CS at a course point PIb of the course data CS; detour course has a first range AR1 in which the dump truck 2 is caused to travel so as to move away from the reference course defined by the embankment to the right, and a second range AR2 in which the dump truck 2 is caused to travel such that the dump truck 2 approaches the reference course after passing the obstacle; turn signal data setting unit 123 sets the turn signal data based on a deviation amount D between the reference course and the detour course, Fig. 11: a view for describing the traveling control and the direction indicator control for the dump truck, Fig. 12: a view for describing the traveling control and the direction indicator control for the dump truck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating wherein the positive turning event corresponds to the vehicle partially leaving a lane and subsequently returning to the lane as taught by Ogihara in order to avoid obstacles and to improve safety in a mine. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of US 20170113665 (“Mudalige”).
As per claim 19, Seymour discloses wherein the negative turning event corresponds to a side road which the vehicle will pass when following the trajectory (see at least abstract, [0040]-[0051]), but does not explicitly discloses a driveway.  
However, Mudalige teaches wherein the negative turning event corresponds to a driveway which the vehicle will pass when following the trajectory (see at least abstract, [0072]: In order to reduce or prevent this false negative, the present invention proposes causing the algorithm to obtain the size of the intersection 346, such as the number of lanes in all directions through the intersection 346, from navigation maps, or otherwise, and dynamically adjust the distance parameter D for the particular intersection. Therefore, for smaller intersections, the parameter D can be reduced so that the algorithm does not predict the path of the vehicle 354 as turning left until it is closer to the intersection 346, and as such may be past the driveway 356 when the predicted path feature is initiated. For larger intersections, the parameter D can be maintained or increased to be relatively high because of the distance across the intersection 346 where the vehicle 354 would still likely be past the driveway 356).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating the teachings of Mudalige in order to reduce the false negative and for the vehicle to be past the driveway and to determine turns with a predetermined level of confidence. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of US 8880347 (“Hightower”).
As per claim 23, Seymour does not explicitly disclose wherein the characteristics include whether the positive turning event corresponds to a turn at a highway after a side street in a side direction as the turn at the highway. 
However, Hightower teaches wherein the characteristics include whether the positive turning event corresponds to a turn at a highway after a side street in a side direction as the turn at the highway (see at least abstract, column 3 lines 25-28: a graphical turn indicator generation module (or “turn icon generator) maps road segments of a road junction onto circular sectors, each corresponding to a turn type (sharp left, left, slight left, straight, etc.), column 8 lines 10-20: processor 750 may map the road junction 105 onto a circle having a center that coincides with the center of the road junction 105 and that has multiple circular sectors 301b-308b that define different turn types (e.g., sharp-left turn, a left turn, a slight-left turn, a straight direction, a slight-right turn, a right turn, a sharp-right turn and/or a u-turn) (block 815)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating the teachings of Hightower in order to adjust turn indicators in view of road geometry and help maneuver at a road junction that interconnects several road segments.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seymour in view of US 20170240098 (“Sweeney”).
As per claim 24, Seymour does not explicitly disclose wherein characteristics include a number of lanes of a roadway for a turn corresponding to the positive turning event. 
However, Sweeney teaches wherein characteristics include a number of lanes of a roadway for a turn corresponding to the positive turning event (see at least abstract, [0070]: when the AV control system wishes to cross a number of lanes in heavy traffic, the intention signaling system 300 can initially present indicators such as arrows indicating that the AV intends to change lanes, Note: Applicant’s specification [0004] recites that a turning event corresponds to a lane change).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Seymour by incorporating the teachings of Sweeney in order to provide support to the AV control system and to present AV’s intent in performing the maneuver for all proximal entities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668